Case 2:21-cv-11581-PDB-CI ECF No. 1-2, PageID.8 Filed 07/06/21 Page 1 of 16




                                            EXHIBIT 1
Case 2:21-cv-11581-PDB-CI ECF No. 1-2, PageID.9 Filed 07/06/21 Page 2 of 16

                                                                       Service of Process
                                                                       Transmittal
                                                                       06/15/2021
                                                                       CT Log Number 539738520
 TO:     Karen Aucutt
         Taco Bell Corp.
         1 Glen Bell Way, Attn: Legal, MD 518
         Irvine, CA 92618-3344

 RE:     Process Served in Michigan

 FOR:    Taco Bell of America, LLC (Domestic State: DE)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                  BRANDON LENTON, PLTF. vs. TACO BELL of AMERICA, LLC, DFT.
 DOCUMENT(S) SERVED:               --
 COURT/AGENCY:                     None Specified
                                   Case # 21007072CD
 NATURE OF ACTION:                 Employee Litigation
 ON WHOM PROCESS WAS SERVED:       The Corporation Company, Plymouth, MI
 DATE AND HOUR OF SERVICE:         By Certified Mail on 06/15/2021 postmarked: "Not Post Marked"
 JURISDICTION SERVED :             Michigan
 APPEARANCE OR ANSWER DUE:         None Specified
 ATTORNEY(S) / SENDER(S):          None Specified
 ACTION ITEMS:                     CT has retained the current log, Retain Date: 06/16/2021, Expected Purge Date:
                                   06/21/2021

                                   Image SOP

                                   Email Notification, Karen Aucutt karen.aucutt@yum.com

                                   Email Notification, Kimberly Bernstein kimberly.bernstein@yum.com

                                   Email Notification, Kerry Endert kerry.endert@yum.com

                                   Email Notification, Anna Aberman anna.aberman@yum.com

                                   Email Notification, Michelle Jones Michelle.Jones@yum.com

                                   Email Notification, Eric Hayden eric.hayden@yum.com

                                   Email Notification, Wes Stiner wes.stiner@yum.com

 REGISTERED AGENT ADDRESS:         The Corporation Company
                                   40600 Ann Arbor Road E
                                   Suite 201
                                   Plymouth, MI 48170
                                   866-331-2303




                                                                       Page 1 of 2 / MS
Case 2:21-cv-11581-PDB-CI ECF No. 1-2, PageID.10 Filed 07/06/21 Page 3 of 16

                                                                                                      Service of Process
                                                                                                      Transmittal
                                                                                                      06/15/2021
                                                                                                      CT Log Number 539738520
  TO:         Karen Aucutt
              Taco Bell Corp.
              1 Glen Bell Way, Attn: Legal, MD 518
              Irvine, CA 92618-3344

  RE:         Process Served in Michigan

  FOR:        Taco Bell of America, LLC (Domestic State: DE)




                                                    CentralTeam1@wolterskluwer.com
  The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
  relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
  of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
  advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
  therein.




                                                                                                      Page 2 of 2 / MS
456216-1-1-PRI
Rasor Law Firm
               Case   2:21-cv-11581-PDB-CI ECF No. 1-2, PageID.11 Filed 07/06/21 Page 4 of 16 PRESORTED
                                                                                                               FIRST-CLASS MAIL
201 E 4th Street                                                                                            POSTAGE AND FEES PAID
Royal Oak, MI 48067
                                                                                                                  C2M LLC
                                                                                                                   22202



                                                                            USPS CERTIFIED MAILTm




         1

         CIO Taco Bell of America, LLC
                                      SNGLP 480
                                                               1I I                  1 101 I I01 1 11
                                                                         9214 8901 3247 3400 1427 3112 02

                                                                      SIGNATURE REQUIRED PER DMM 3.1.1
         The Corporation Company, Resident Agent
         40600 Ann Arbor Rd E Ste 201
         Plymouth, MI 48170-4675

         11111111111HP1111m111111111".111"1111111111111111111111III
                 Case 2:21-cv-11581-PDB-CI ECF No. 1-2, PageID.12 Filed 07/06/21 Page 5 of 16
                                               201 E. FOURTH STREET                    JAMES B. RASOR           DENISE L. ROSE
                                               ROYAL OAK, MICHIGAN 48067               ANDREW J. LAURILA        STEPHANIE R. MOORE
                                                                                       BRANDON T. WOLFE          PARALEGALS
                                                                                       ATTORNEYS & COUNSELORS
                                                                                                                MICHAEL W.LAURILA
        RASOR                                  PHONE:       248.543.9000               DEAN D.ELLIOTT'           LAW CLERK
                                               Fax:         248.543.9050               ELAINE M. NIFOROS
                                                                                                                AMANDA G.WASHBURN
        L AW              FIRM                                                         JEFFREY T. MCCARTY        FIRM MANAGER
                                               FREE ON-LINE CHAT AND CASE REVIEW AT:    OF COUNSEL
                                               WWW.RA.SORLAWFIRM.COM
      Professional Limited Liability Company
                                                   WE FIGHT AND WIN!




                                                                           June 11, 2021

                Via Certified Mail
                The Corporation Company, Resident Agent
                C/O Taco Bell of America, LLC
                40600 Ann Arbor Rd. E Ste 201
                Plymouth, MI 48170

                                RE:            Lenton v Taco Bell of America,LLC

                 Dear Resident Agent:

                        Please be advised that you are being served with the enclosed summons and
                 complaint. Your response is due 28 days after service.

                       If you fail to respond,judgment by default may be entered against you for the relief
                 demanded in the complaint.


                                                                                  Very truly yours,

                                                                           Aktalrew- J. LoAdwita,
                                                                               Andrew Laurila
                /srm
                Enclosures




CM-27323-0076
            Case 2:21-cv-11581-PDB-CI Original
                                        ECF- Court
                                               No. 1-2, PageID.13
                                                                • 2ndFiled
                                                                      Copy -07/06/21
                                                                            Plaintiff Page 6 of 16
Approved, SCAO
                                                           1st Copy- Defendant                      3rd Copy -Return

           STATE OF MICHIGAN                                                                                            CASE NO.
          THIRD JUDICIAL CIRCUIT                                       SUMMONS                                        21-007072-CD
             WAYNE COUNTY                                                                                          HonLeslie Kim Smith

Court address : 2 Woodward Ave., Detroit MI 48226                                                                         Court telephone no.: 313-224-2427
Plaintiff's name(s), address(es), and telephone no(s)                                     Defendant's name(s), address(es), and telephone no(s).
Lenton, Brandon                                                                           Taco Bell of America, LLC


Plaintiff's attorney, bar no., address, and telephone no

Andrew John Laurila 78880
201 E 4th St
Royal Oak, MI 48067-2606

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with
your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

 Domestic Relations Case
 0 There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or family
   members of the person(s) who are the subject of the complaint.
 0 There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
   family members of the person(s) who are the subject of the complaint. I have separately filed a completed confidential case inventory
  (form MC 21) listing those cases.
 0 It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family
   or family members of the person(s) who are the subject of the complaint.

 Civil Case
  o This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035
  o MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of the
    complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
 0There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the complaint.
 0 A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

      been previously filed in 0 this court, 0                                                                                Court,

      where it was given case number                                and assigned to Judge

    The action 0 remains 0 is no longer pending.


   Summons section completed by court clerk.                           SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and serve a
    copy on the other party or take other lawful action with the court(28 days if you were served by mail or you were served outside
     this state).
3. If you do not answer or take other action within the time allowed,judgment may be entered against you for the relief demanded in the
   complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter to help
    you fully participate in court proceedings, please contact the court immediately to make arrangements.

Issue date                                                 Expiration date*                          Court clerk
6/11/2021                                                  9/10/2021                                 Laverne Chapman

                                                                                                             Cathy M. Garrett- Wayne County Clerk.
*This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

                                 SUMMONS                                    MCR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105




 CM-27323-0076
              Case 2:21-cv-11581-PDB-CI ECF No. 1-2, PageID.14 Filed 07/06/21 Page 7 of 16
                                                                                                                       SUMMONS
                                                                                                         Case No.: 21-007072-CD

                                                                PROOF OF SERVICE
TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date of
expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to complete
service you must return this original and all copies to the court clerk.

                                        CERTIFICATE / AFFIDAVIT OF SERVICE / NONSER VICE


              0 OFFICER CERTIFICATE                                      OR               0 AFFIDAVIT OF PROCESS SERVER

I certify that I am a sheriff, deputy sheriff, bailiff, appointed                   Being first duly sworn, I state that I am a legally competent
court officer, or attorney for a party(MCR 2.104[A][2]), and                       adult, and I am not a party or an officer of a corporate party
that: (notarization not required)                                                  (MCR 2.103[A]), and that:          (notarization required)

0 I served personally a copy of the summons and complaint.
0 I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
 together with
                         List all documents served with the Summons and Complaint


                                                                                                                            on the defendant(s):

 Defendant's name                                    Complete address(es) of service                     Day, date, time




o I have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s) and
    have been unable to complete service.
 Defendant's name                                    Complete address(es) of service                    Day, date, time




 I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the best of my
 information, knowledge, and belief.

Service fee            Miles traveled     Fee                                 Signature
$                      $                  $

Incorrect address fee Miles traveled     Fee        Total fee                 Name (type or print)
$                                        $          $
                      $                                             1
                                                                              Title
Subscribed and sworn to before me on                                                                                        County, Michigan.
                                                  Date
My commission expires:                                      Signature:
                                Date                                                 Deputy court clerk/Notary public

Notary public, State of Michigan, County of

                                                       ACKNOWLEDGMENT OF SERVICE

I acknowledge that I have received service of the summons and complaint, together with
                                                                                                             Attachments
                                                                    on
                                                                                      Day, date, time

                                                                    on behalf of
 Signature



 CM-27323-0076
           Case 2:21-cv-11581-PDB-CI ECF No. 1-2, PageID.15 Filed 07/06/21 Page 8 of 16




                                                  STATE OF MICHIGAN
                         IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


         BRANDON LENTON,

                Plaintiff,                                                                Case No.: 21-                  -CD
                                                                                          Hon.:


         TACO BELL of AMERICA
         LLC,

                Defendant.


         JAMES B. RASOR(P43476)
         ANDREW J. LAURILA (P78880)
         THE RASOR LAW FIRM,PLLC
         Attorneys for Plaintiff
         201 E. Fourth Street
         Royal Oak, MI 48067
        (248)543-9000/ Fax:(248)543-9050
         ajl@rasorlawfirm.com



                               PLAINTIFF'S COMPLAINT AND JURY DEMAND

                There is no other civil action between these parties arising out ofthe same transaction or occurrence
                as alleged in this Complaint pending in this Court, nor has any such action been previously filed and
                dismissed or transferred after having been assigned to a judge, nor do I know of any other civil
                action, not between these parties, arising out ofthe same transaction or occurrence as alleged in this
                Complaint that is either pending or was previously filed and dismissed, transferred or otherwise
                disposed of after having been assigned to a Judge in this Court.

                                            Is!Andrew J. Laurila
                                           Andrew J. Laurila (P78880)

                NOW COMES Plaintiff, BRANDON LENTON, by and through his attorneys, RASOR

         LAW FIRM,PLLC, and for his Complaint-against the above-named--Defendant, hereby states as —

         follows:




                                                                           1


CM-27323-0076
           Case 2:21-cv-11581-PDB-CI ECF No. 1-2, PageID.16 Filed 07/06/21 Page 9 of 16




                1.      This cause of action involves violations ofPlaintiff's civil rights, as secured by the

         United States and Michigan Constitutions, and is brought pursuant to the statutes and common law

         ofthe State of Michigan against the above-named Defendant.

                2.     Plaintiff, Brandon Lenton (herein "Plaintiff') was, at all times relevant to this

         lawsuit, a resident ofthe City of Trenton, County of Wayne, and State of Michigan.

                3.      At all times relevant to this lawsuit, Defendant TACO BELL OF AMERICA,LLC,

        ("Taco Bell") is a foreign Limited Liability Company that conduct business in Brownstown

         Charter Tp., specifically where it operates a Taco Bell franchise where Plaintiff was employed.

                4.      Defendant's location at issue here and as stated above is located in the County of

         Wayne, State of Michigan.

                5.      Defendant Taco Bell is an "employer" pursuant to the Elliott-Larsen Civil Rights

         Act, M.C.L. § 37.2201(a).

                6.      This lawsuit arises out of events occurring within the City of Brownstown Charter

         Township, County of Wayne,and State of Michigan.

                7.      At all relevant times Plaintiff was an employee of Defendant.

                8.      The amount in controversy in this action exceeds Twenty-Five Thousand Dollars

        ($25,000.00) exclusive of interest, costs and attorney's fees, and this case is otherwise properly

         within the jurisdiction ofthe Macomb County Circuit Court.

                                              FACTUAL ALLEGATIONS

                9.     Plaintiff, who is African American, began his employment with Defendant Taco

         Bell on or around December 19, 2019.

                10.     Specifically, Plaintiff was employed at Defendant's restaurant located at 23759

          West Rd. in Brownstown Charter Township.



                                                                  2


CM-27323-0076
           Case 2:21-cv-11581-PDB-CI ECF No. 1-2, PageID.17 Filed 07/06/21 Page 10 of 16




                 11.    On or around January 3, 2020, a Caucasian manager who had supervisory authority

         over Plaintiff began publicly calling Plaintiff the 'n' word and using other racial slurs towards

         Plaintiff.

                 12.    In response to this offensive racism, Plaintiff confronted the manager and said that

         this was offensive to him and unacceptable in the workplace.

                 13.    Despite his attempts to deter the racism, Plaintiff's complaint to this manager fell

         on def ears and his mistreatment continued.

                 14.    A few weeks later, another manager returned from vacation, and she also began

         using racial slurs both directed towards and around Plaintiff, including but not limited to calling

         him the 'n' word.

                 15.    Like the former instance ofreported racism just weeks earlier, Plaintiff confronted

         this manager and informed her that this offended him and was not acceptable in the workplace.

                 16.    Again, Plaintiff's complaint and opposition to this racism atmosphere fell on def

         ears.

                 17.    On or around January 15,2020, Plaintiffreceived an arbitrary disciplinary form for

         alleged misconduct.

                 18.    Then on or around January 21, 2020, Plaintiff was terminated for further arbitrary

         conduct that lacked any tangible reason.

                 19.    Within weeks of Plaintiff's two-fold opposition to workplace racism, he was

         terminated for arbitrary and erroneous alleged misconduct.

                                          COUNT I— RACE DISCRIMINATION
                        VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT,M.C.L.4
                            37.2101 et seq., AS TO DEFENDANT TACO BELL




                                                                 3


CM-27323-0076
           Case 2:21-cv-11581-PDB-CI ECF No. 1-2, PageID.18 Filed 07/06/21 Page 11 of 16




                20.     Plaintiff hereby reasserts and re-alleges each and every allegation contained in

         paragraphs 1 through 19, as iffully set forth herein.

                21.     The Elliott-Larsen Civil Rights Act, M.C.L. § 37.2101 et seq. prohibits

         discrimination against any individual with respect to employment, compensation, or a term,

         condition, or privilege of employment because ofrace.

                22.     At all times material and relevant, Plaintiff was an employee and Defendant was

         Plaintiff's employer, covered by and within the meaning of the Elliot Larsen Civil Rights Act,

         M.C.L. § 37.2101 et seq.

                23.     At all material times, Plaintiff was African American and a member of a protected

         class under the Elliott-Larsen Civil Rights Act, M.C.L. § 37.2101 et seq.

                24.     As an employer within the meaning ofthe Elliott-Larsen Civil Rights Act, M.C.L.

         § 37.2101 et seq., Defendant owed Plaintiff a duty not to discriminate against him with respect to

         employment, promotional opportunities, compensation or other conditions or privileges of

         employment on the basis of his race.

                25.     Because of his race, Plaintiff was continuously subjected to treatment during his

         employment that was disparate from that accorded to similarly-situated Caucasian employees who

         were treated more favorably than Plaintiff.

                26.     The above-referenced supervisors, specifically but not limited to the individuals

         who used racial slurs directed at and around Plaintiff, along with other individuals employed at

         this Taco Bell location did not treat any similarly situated, non-African American employees like

         they did Plaintiff.

                27.     Plaintiff's race was a motivating factor that made a difference in Defendant's

         decision to discriminate against Plaintiff, including but not limited to his arbitrary termination.



                                                                   4


CM-27323-0076
           Case 2:21-cv-11581-PDB-CI ECF No. 1-2, PageID.19 Filed 07/06/21 Page 12 of 16




                28.     The disparate and less favorable treatment to which Plaintiff was subjected during

         his employment with Defendant, including adverse employment actions with respect to

         employment, promotional opportunities, compensation or other conditions or privileges of

         employment, was based on his race.

                29.     The disparate and less favorable treatment to which Plaintiff was subjected during

         his employment came both from management and supervisory personnel.

                30.     Defendant has a policy or pattern of practice that encourages management or

         supervisory personnel to directly discriminate against African American employees, or that

         tolerates the disparate and less favorable treatment of African American employees by said

         management and supervisory personnel.

                31.     Defendant has a policy or pattern of practice that encourages management or

         supervisory personnel to look the other-way or actively encourage disparate and less favorable

         treatment of African American employees by supervisory personnel.

                32.     The disparate treatment to which Plaintiff was subjected while employed by

         Defendant was so substantially disparate and less favorable than the treatment of Caucasian

         employees that it raises an inference of disparate treatment discrimination.

                33.     The disparate treatment to which Plaintiff was subjected to during his employment

         was so substantially disparate and less favorable than the treatment received by his Caucasian co-

         workers that it unreasonably interfered with Plaintiff's work performance.

                34.     There is no legitimate business reason justifying the disparate treatment to which

         Plaintiff was subjected during his employment with Defendant.

                35.     By failing to take prompt and effective remedial actions but instead forcing Plaintiff

         to remain under the supervision of the same discriminator(s) after having complained, Defendant



                                                                  5


CM-27323-0076
           Case 2:21-cv-11581-PDB-CI ECF No. 1-2, PageID.20 Filed 07/06/21 Page 13 of 16




         has in effect condoned, ratified, and/or authorized discrimination against Plaintiff and individuals

         similarly situated.

                36.      As a direct and proximate result of Defendant's unlawful actions against Plaintiff

         as described herein, Plaintiff has suffered injuries and damages, including, but not limited to,

         potential loss of earnings and earning capacity, loss of career opportunities, loss ofreputation and

         esteem in the community, mental and emotional distress, and loss ofthe ordinary pleasures of life.

                37.      Pursuant to the Elliott-Larsen Civil Rights Act, M.C.L.§ 37.2101 et seq., Defendant

         is liable to Plaintiff for all damages allowed under State law. To the extent that the damages

         allowable and/or recoverable are deemed insufficient to fully compensate Plaintiff and/or to punish

         or deter Defendant, this Court must order additional damages to be allowed so as to satisfy any

         and all such inadequacies.

                WHEREFORE,Plaintiff respectfully requests that this Honorable Court enter judgment

         in his favor and against Defendant, in an amount in excess of $25,000.00, together with costs,

         interest, and attorney fees so wrongfully incurred, as the Court deems just.

                                               COUNT II— RETALIATION
                         VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT,M.C.L.§
                             37.2101 et seq. AS TO DEFENDANT TACO BELL

                38.      Plaintiff hereby reasserts and re-alleges each and every allegation contained in

         paragraphs 1 through 37, as if fully set forth herein.

                39.      The Elliott-Larsen Civil Rights Act prohibits retaliation against any individual

         because that person has opposed a violation of this act, or because the person has made a charge,

         filed a complaint, testified, assisted, or participated in any investigation ... under this act. M.C.L.

         § 37.2701(a).




                                                                   6


CM-27323-0076
           Case 2:21-cv-11581-PDB-CI ECF No. 1-2, PageID.21 Filed 07/06/21 Page 14 of 16




                40.     At all material times,Plaintiffis and was an employee ofDefendant covered by and

         within the meaning ofthe Elliott-Larsen Civil Rights Act, M.C.L. § 37.2101 et seq.

                41.     As employers within the meaning of the Elliott-Larsen Civil Rights Act, M.C.L. §

         37.2101 et seq., Defendant owed Plaintiff a duty not to retaliate against Plaintiff with respect to

         his employment, promotional opportunities, compensation or other conditions or privileges of

         employment on the basis of Plaintiff engaging in protected activity.

                42.     Complaining about, reporting, and/or opposing racial discrimination, workplace

         racism, and/or discriminatory policies or patterns of practice is a statutorily protected activity

         under the Elliott-Larsen Civil Rights Act, M.C.L. § 37.2101 et seq.

                43.     Plaintiff engaged in conduct protected under the Elliott-Larsen Civil Rights Act,

         M.C.L. § 37.2101 et seq., including, but not limited to, complaining of, reporting, and/or opposing

         the discriminatory conduct of the agents, servants, and/or employees of Defendant, specifically

         but not limited to Plaintiffs complaint(s) of workplace racism.

                44.     Defendant had knowledge of Plaintiff's protected activities as set forth in the

         preceding paragraphs.

                45.     Defendant, by and through its agents, servants, and/or employees, subsequently

         took adverse, retaliatory action against Plaintiff including, but not limited to, denying Plaintiff

         conditions, terms, opportunities, and privileges provided to other employees of Defendant,

         isolating Plaintiff, making Plaintiff's work environment more difficult, and terminating his

         employment without a valid reason.

                46. —Plaintiff was subjected to- retaliatory -acts by Defendant- and its agents,- servants- - - -

         and/or employees in retaliation for his opposition to civil rights violations and workplace racism,




                                                                 7


CM-27323-0076
           Case 2:21-cv-11581-PDB-CI ECF No. 1-2, PageID.22 Filed 07/06/21 Page 15 of 16




         having complained about the discriminatory acts described herein,in violation ofthe Elliott-Larsen

         Civil Rights Act, M.C.L. § 37.2101 et seq.

                47.      Defendant and its agents, servants and/or employees' actions were intentional, with

         reckless indifference to Plaintiff's rights and sensibilities.

                48.      As a direct and proximate result of Defendant's unlawful actions and retaliation

         against Plaintiffas described herein,Plaintiff has suffered injuries and damages,including, but not

         limited to, potential loss of earnings and earning capacity, loss of career opportunities, loss of

         reputation and esteem in the community, mental and emotional distress, and loss of the ordinary

         pleasures of life.

                 WHEREFORE, Plaintiff respectfully requests that this Court enter a judgment against

         Defendant in an amount in excess of $25,000.00, together with interest, costs, and reasonable

         attorney fees, and grant further such relief as this Court deems fair and just under the

         circumstances.

                                                    Respectfully Submitted,

                                                    THE RASOR LAW FIRM,PLLC

                                                        Ateenem Z Zawala.
                                                    ANDREW J. LAURILA(P78880)
                                                    Attorney for Plaintiff
                                                    201 E.4th Street
                                                    Royal Oak, MI 48067
         Dated: June 11,2021




                                                                    8


CM-27323-0076
           Case 2:21-cv-11581-PDB-CI ECF No. 1-2, PageID.23 Filed 07/06/21 Page 16 of 16




                                             STATE OF MICHIGAN
                        IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


         BRANDON LENTON,

                Plaintiff,                                                    Case No.: 21-   -CD
                                                                              Hon.:


         TACO BELL OF AMERICA
         LLC,

                Defendant.


         JAMES B. RASOR(P43476)
         ANDREW J. LAURILA (P78880)
         THE RASOR LAW FIRM,PLLC
         Attorneys for Plaintiff
         201 E. Fourth Street
         Royal Oak, MI 48067
        (248)543-9000/ Fax:(248)543-9050
         ajlArasorlawfirm.com



                                          DEMAND FOR JURY TRIAL

                NOW COME Plaintiff, by and through his attorneys, RASOR LAW FIRM, and hereby

         respectfully requests trial by jury in the above captioned matter.

                                                  Respectfully Submitted,

                                                  THE RASOR LAW FIRM,PLLC

                                                      Adneeo 9. Zaeouta
                                                  ANDREW J. LAURILA(P78880)
                                                  Attorney for Plaintiff
                                                  201 E. 4th Street
                                                  Royal Oak, MI 48067
         Dated: June 11,2021




                                                                  9


CM-27323-0076
